Olds, J.
This action was brought by the appellee against the appellant, under the act of April 8th, 1885, entitled “An Act prescribing certain duties of telegraph and telephone companies, prohibiting discrimination between patrons, providing penalties therefor, and declaring an emergency,” for the penalty of one hundred dollars for the failure and refusal on the part of the appellant to furnish to the appellee a telephone and telephonic connections, facilities and service, and involves the same questions that were decided in the case of Central U. Tel. Co. v. State, ex rel., ante, p. 194. On the authority of that case the judgment of the court below is affirmed, with costs.